Exhibit 10.2

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT
SUBJECT TO, SUCH REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.

 

WARRANT NO. 2009-[            ]

  

NUMBER OF SHARES: [            ]

DATE OF ISSUANCE: February 18, 2009

  

(subject to adjustment hereunder)

WARRANT TO PURCHASE SHARES

OF COMMON STOCK OF

CADENCE PHARMACEUTICALS, INC.

This Warrant is issued to [            ], or its registered assigns (including
any successors or assigns, the “Purchaser”), pursuant to that certain Securities
Purchase Agreement, dated as of February 13, 2009, between Cadence
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), the Purchaser and
certain other purchasers thereunder (the “Purchase Agreement”) and is subject to
the terms and conditions of the Purchase Agreement.

1. EXERCISE OF WARRANT.

(a) Method of Exercise. Subject to the terms and conditions herein set forth,
upon surrender of this Warrant at the principal office of the Company and upon
payment of the Warrant Price (as defined below) by wire transfer to the Company
or cashier’s check drawn on a United States bank made payable to the order of
the Company, or upon exercise of the right to credit the Warrant Price against
the fair market value of the Warrant Shares (as defined below) at the time of
exercise (the “Net Exercise Right”) pursuant to Section 1(b), the Purchaser is
entitled to purchase from the Company, at any time after the date hereof and on
or before 5:00 p.m. New York City time on February 18, 2014 (the “Expiration
Date”) (subject to earlier termination of this Warrant as set forth herein), up
to «No of Shares» shares (as adjusted from time to time pursuant to the
provisions of this Warrant) of Common Stock (as defined below) of the Company
(the “Warrant Shares”), at a purchase price of $7.84 per share (the “Warrant
Price”).



--------------------------------------------------------------------------------

(b) Net Exercise Right. If the Company shall receive written notice from the
Purchaser at the time of exercise of this Warrant that the holder elects to
exercise the Net Exercise Right, the Company shall deliver to such holder
(without payment by the Purchaser of any exercise price in cash) that number of
fully paid and nonassessable shares of Common Stock, par value $0.0001 per
share, of the Company (“Common Stock”) equal to the quotient obtained by
dividing (i) the value of this Warrant (or the specified portion thereof) on the
date of exercise, which value shall be determined by subtracting (A) the
aggregate Warrant Price of the Warrant Shares (or the specified portion thereof)
immediately prior to the exercise of this Warrant from (B) the Aggregate Fair
Market Value (as defined below) of the Warrant Shares (or the specified portion
thereof) issuable upon exercise of this Warrant (or specified portion thereof)
on the date of exercise by (ii) the Fair Market Value (as defined below) of one
share of Common Stock on the date of exercise. The “Fair Market Value” of a
share of Common Stock shall mean (x) the last reported sale price and, if there
are no sales, the last reported bid price, of the Common Stock on the business
day prior to the date of exercise on the NASDAQ Global Market as reported by
Bloomberg Financial Markets (or a comparable reporting service of national
reputation selected by the Company and reasonably acceptable to the holder if
Bloomberg Financial Markets is not then reporting sales prices of the Common
Stock) (collectively, “Bloomberg”) or (y) or if the foregoing does not apply,
the last sales price of the Common Stock in the over-the-counter market on the
pink sheets or bulletin board for such security as reported by Bloomberg, and,
if there are no sales, the last reported bid price of the Common Stock as
reported by Bloomberg or, if fair market value cannot be calculated as of such
date on either of the foregoing bases, the price determined in good faith by the
Company’s Board of Directors. The “Aggregate Fair Market Value” of the Warrant
Shares shall be determined by multiplying the number of Warrant Shares by the
Fair Market Value of one Warrant Share.

(c) [TO BE INCLUDED IN WARRANTS FOR ALL PURCHASERS OTHER THAN DOMAIN: Limitation
on Exercise. The number of Warrant Shares that may be acquired by the holder
upon any exercise of this Warrant (or otherwise in respect hereof) shall be
limited to the extent necessary to ensure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such holder and its affiliates and any other Persons whose beneficial
ownership of Common Stock would be aggregated with the holder’s for purposes of
Section 13(d) of the Exchange Act, does not exceed 19.99% of the total number of
issued and outstanding shares of Common Stock (including for such purpose the
shares of Common Stock issuable upon such exercise). For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. Each delivery
of a Notice of Exercise hereunder will constitute a representation by the holder
that it has evaluated the limitation set forth in this Section and determined
that issuance of the full number of Warrant Shares requested in such Notice of
Exercise is permitted under this Section. The Company’s obligation to issue
shares of Common Stock in excess of the limitation referred to in this Section
shall be suspended (and, except as provided below, shall not terminate or expire
notwithstanding any contrary provisions hereof) until such time, if any, as such
shares of Common Stock may be issued in compliance with such limitation;
provided, that, if, as of 5:00 P.M., New York City time, on the Expiration Date,
the Company has not received written notice that the shares of Common Stock may
be issued in compliance with such limitation, the Company’s obligation to issue
such shares shall terminate. This provision shall not restrict the number of
shares of Common Stock which a holder may receive or beneficially own in order
to determine the amount of securities or other consideration that such holder
may receive in the event of a Reorganization or Merger as contemplated in
Section 2(a) of this Warrant, provided, that any such Merger does not result in
the Company as the entity in which the holder holds shares of Common Stock, or
warrants to purchase shares of Common Stock. This restriction may not be
waived.]

 

-2-



--------------------------------------------------------------------------------

2. CERTAIN ADJUSTMENTS.

(a) Reorganizations or Mergers. If at any time after the date hereof there shall
be a capital recapitalization, reclassification, or other reorganization (other
than a combination or subdivision of Warrant Shares otherwise provided for
herein) (any of the foregoing, directly or indirectly, in one or more related
transactions, being a “Reorganization”), or (i) a merger or consolidation of the
Company with another corporation (other than a merger effected exclusively for
the purpose of changing the domicile of the Company), (ii) the sale, assignment,
transfer, conveyance or other disposal of all or substantially all of the
properties or assets or all or a majority of the outstanding voting shares of
capital stock of the Company, (iii) a purchase, tender or exchange offer
accepted by the holders of a majority of the outstanding voting shares of
capital stock of the Company, or (iv) a “person” or “group” (as these terms are
used for purposes of Section 13(d) and 14(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly of a majority of the voting power of the capital stock of
the Company (any of the foregoing, directly or indirectly, in one or more
related transactions, being a “Merger”), then, as a part of such Reorganization
or Merger, lawful provision shall be made so that the Purchaser shall thereafter
be entitled to receive upon exercise of this Warrant, during the period
specified in this Warrant and upon payment of the Warrant Price (unless the
Purchaser has elected the Net Exercise Right), the number of shares of stock or
other securities or property of the Company or the successor corporation
resulting from such Reorganization or Merger, to which a holder of the Common
Stock deliverable upon exercise of this Warrant would have been entitled
pursuant to such Reorganization or Merger if this Warrant had been exercised
immediately before such Reorganization or Merger. In any such case, appropriate
adjustment (as determined in good faith by the Company’s Board of Directors)
shall be made in to the provisions of this Warrant with respect to the rights
and interests of the Purchaser after the Reorganization or Merger to the end
that the provisions of this Warrant (including adjustment of the Warrant Price
then in effect and the number of Warrant Shares) shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable after that event upon exercise of this Warrant. The above provisions
of this paragraph shall similarly apply to successive Reorganizations and
Mergers, if any. The Company shall not enter into any Reorganization or Merger
unless the successor corporation assumes this Warrant in accordance with the
provisions of this Section 2.

(b) Splits and Subdivisions; Stock Dividends. In the event the Company should at
any time, or from time to time, fix a record date for the effectuation of a
split or subdivision of the outstanding shares of Common Stock or the
determination of the holders of Common Stock entitled to receive a dividend or
other distribution payable in additional shares of Common Stock or other
securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly, additional shares of Common Stock (hereinafter
referred to as the “Common Stock Equivalents”) without payment of any
consideration by such holder for the additional shares of Common Stock or Common
Stock Equivalents (including the additional shares of Common Stock issuable upon
conversion or exercise thereof), then, as of such record date (or the date of
such distribution, split or subdivision if no record date is fixed), the per
share Warrant Price shall be appropriately decreased and the number of Warrant
Shares shall be appropriately increased in proportion to such increase (or
potential increase) of outstanding shares.

 

-3-



--------------------------------------------------------------------------------

(c) Combination of Shares. If the number of shares of Common Stock outstanding
at any time after the date hereof is decreased by a combination of the
outstanding shares of Common Stock, the per share Warrant Price shall be
appropriately increased and the number of Warrant Shares shall be appropriately
decreased in proportion to such decrease in outstanding shares.

(d) Adjustments for Other Distributions. In the event the Company shall declare
a distribution payable in securities of other persons, evidences of indebtedness
issued by the Company or other persons, assets or options or rights not referred
to in Section 2(b), then, in each such case for the purpose of this
Section 2(d), upon exercise of this Warrant the holder hereof shall be entitled
to a proportionate share of any such distribution as though such holder was the
holder of the number of shares of Common Stock into which this Warrant may be
exercised as of the record date fixed for the determination of the holders of
Common Stock entitled to receive such distribution.

3. NO FRACTIONAL SHARES. No fractional Warrant Shares will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
which would otherwise be issuable, the Company shall pay cash equal to the
product of such fraction multiplied by the Fair Market Value of one Warrant
Share.

4. NO STOCKHOLDER RIGHTS. Until the exercise of this Warrant or any portion of
this Warrant, the Purchaser shall not have nor exercise any rights as a
stockholder of the Company (including without limitation the right to
notification of stockholder meetings or the right to receive any notice or other
communication concerning the business and affairs of the Company) except as
provided in Section 10 below.

5. RESERVATION OF STOCK. The Company covenants that during the period this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares of Common Stock (or other
securities, if applicable) to provide for the issuance of Warrant Shares (or
other securities) upon the exercise of this Warrant. The Company agrees that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of this Warrant.

6. MECHANICS OF EXERCISE. This Warrant may be exercised by the holder hereof, in
whole or in part, by the surrender of this Warrant and the Notice of Exercise
attached hereto as Exhibit A duly completed and executed on behalf of the holder
hereof, at the principal office of the Company together with payment in full of
the Warrant Price (unless the Purchaser has elected the Net Exercise Right) then
in effect with respect to the number of Warrant Shares as to which the Warrant
is being exercised. This Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above, and the person entitled to receive the Warrant
Shares issuable upon such exercise shall be treated for all purposes as the
holder of such shares of record as of the close of business on such date. As
promptly as practicable on or after such date, the Company at its

 

-4-



--------------------------------------------------------------------------------

expense shall cause to be issued and delivered to the person or persons entitled
to receive the same a certificate or certificates for the number of full Warrant
Shares issuable upon such exercise, together with cash in lieu of any fraction
of a share as provided above. The Warrant Shares issuable upon exercise hereof
shall, upon their issuance, be validly issued, fully paid and nonassessable, and
free from all preemptive rights, taxes, liens and charges with respect to the
issue thereof. In the event that this Warrant is exercised in part, the Company
at its expense will execute and deliver a new Warrant of like tenor exercisable
for the remaining number of shares for which this Warrant may then be exercised.

7. CERTIFICATE OF ADJUSTMENT. Whenever the Warrant Price or number or type of
securities issuable upon exercise of this Warrant is adjusted, as herein
provided, the Company shall, at its expense, promptly deliver to the Purchaser a
certificate of an officer of the Company setting forth the nature of such
adjustment and showing in detail the facts upon which such adjustment is based.

8. REPRESENTATIONS OF PURCHASER. As of the date hereof, the Purchaser hereby
confirms the representations and warranties made by the Purchaser in Section 5
of the Purchase Agreement.

9. COMPLIANCE WITH SECURITIES LAWS.

(a) The Purchaser understands that this Warrant and the Warrant Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
this Warrant and the Warrant Shares may be resold without registration under the
Securities Act of 1933, as amended (the “Securities Act”) only in certain
limited circumstances. In this connection, the Purchaser represents that it is
familiar with Rule 144 under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.

(b) Prior and as a condition to the sale or transfer of the Warrant Shares
issuable upon exercise of this Warrant, the Purchaser shall furnish to the
Company such certificates, representations, agreements and other information,
including an opinion of counsel, as the Company or the Company’s transfer agent
reasonably may require to confirm that such sale or transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, unless such Warrant Shares are
being sold or transferred pursuant to an effective registration statement.

(c) The Purchaser acknowledges that the Company may place a restrictive legend
on the Warrant Shares issuable upon exercise of this Warrant in order to comply
with applicable securities laws, unless such Warrant Shares are otherwise freely
tradable under Rule 144 of the Securities Act.

10. NOTICES OF RECORD DATE. In the event of:

(a) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right; or

 

-5-



--------------------------------------------------------------------------------

(b) any Reorganization or Merger; or

(c) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company,

then and in each such event the Company will mail or cause to be delivered to
the Purchaser (or a permitted transferee in compliance with Section 9 above) a
notice specifying (i) the date on which any such record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, or (ii) the date on which any
such Reorganization, Merger, dissolution, liquidation or winding-up is to take
place, and the time, if any, as of which the holders of record of Common Stock
(or other securities) shall be entitled to exchange their shares of Common Stock
(or other securities) for securities or other property deliverable upon such
Reorganization, Merger, dissolution, liquidation or winding-up. Such notice
shall be delivered at least fifteen (15) business days prior to the date therein
specified.

11. REPLACEMENT OF WARRANTS. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction of this Warrant, on delivery
of an indemnity agreement reasonably satisfactory in form and amount to the
Company or, in the case of any such mutilation, on surrender and cancellation of
such Warrant, the Company at its expense will execute and deliver, in lieu
thereof, a new Warrant of like tenor.

12. NO IMPAIRMENT. Except to the extent as may be waived by the holder of this
Warrant, the Company will not, by amendment of its charter or through a
Reorganization, Merger, dissolution, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Purchaser against impairment.

13. TRADING DAYS. If the last or appointed day for the taking of any action or
the expiration of any right required or granted herein shall be other than a
Trading Day, then such action may be taken or such right may be exercised on the
next succeeding Trading Day.

14. TRANSFERS; EXCHANGES. (a) Subject to compliance with applicable federal and
state securities laws and Section 9 hereof, this Warrant may be transferred by
the Purchaser with respect to any or all of the Warrant Shares purchasable
hereunder. For a transfer of this Warrant as an entirety by Purchaser, upon
surrender of this Warrant to the Company, together with the Notice of Assignment
in the form attached hereto as Exhibit B duly completed and executed on behalf
of the Purchaser, the Company shall issue a new Warrant of the same denomination
to the assignee. For a transfer of this Warrant with respect to a portion of the
Warrant Shares purchasable hereunder, upon surrender of this Warrant to the
Company, together with the Notice of Assignment in the form attached hereto as
Exhibit B duly completed and executed on behalf of the Purchaser, the Company
shall issue a new Warrant to the assignee, in such denomination as shall be
requested by the Purchaser, and shall issue to the Purchaser a new Warrant
covering the number of shares in respect of which this Warrant shall not have
been transferred.

 

-6-



--------------------------------------------------------------------------------

(b) This Warrant is exchangeable, without expense, at the option of the
Purchaser, upon presentation and surrender hereof to the Company for other
warrants of different denominations entitling the holder thereof to purchase in
the aggregate the same number of shares of Common Stock purchasable hereunder.
This Warrant may be divided or combined with other warrants that carry the same
rights upon presentation hereof at the principal office of the Company together
with a written notice specifying the denominations in which new warrants are to
be issued to the Purchaser and signed by the Purchaser hereof. The term
“Warrants” as used herein includes any warrants into which this Warrant may be
divided or exchanged.

15. MISCELLANEOUS. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without the
application of principles of conflicts of laws that would result in any law
other than the laws of the State of New York. All notices, requests, consents
and other communications hereunder shall be in writing, shall be sent by
confirmed facsimile or electronic mail, or mailed by first-class registered or
certified airmail, or nationally recognized overnight express courier, postage
prepaid, and shall be deemed given when so sent in the case of facsimile or
electronic mail transmission, or when so received in the case of mail or
courier, and addressed as follows: (a) if to the Company, at 12481 High Bluff
Drive, Suite 200, San Diego, California 92130, Attention: President and Chief
Executive Officer; Facsimile: (858) 436-8510, Email:
tschroeder@cadencepharm.com; with a copy to (which shall not constitute notice)
the Company, at 12481 High Bluff Drive, Suite 200, San Diego, California 92130,
Attention: Hazel M. Aker, General Counsel; Facsimile: (858) 436-8510, Email:
haker@cadencepharm.com; and a copy to (which shall not constitute notice)
Latham & Watkins LLP, 12636 High Bluff Drive, Suite 400, San Diego, California
92130, Attention: Cheston J. Larson; Facsimile: (858) 523-5450; E-Mail:
Cheston.larson@lw.com and (b) if to the Purchaser, at such address or addresses
(including copies to counsel) as may have been furnished by the Purchaser to the
Company in writing. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provisions.

[Signature Page Follows]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Common Stock Purchase Warrant is issued effective as of
the date first set forth above.

 

CADENCE PHARMACEUTICALS, INC. By:   /s/ Theodore R. Schroeder Name:   Theodore
R. Schroeder Title:   President and Chief Executive Officer

Signature Page to Warrant No. 2009-«Warrant No»



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF INTENT TO EXERCISE

(To be signed only upon exercise of Warrant)

To: Cadence Pharmaceuticals, Inc.

The undersigned, the Purchaser of the attached Warrant, hereby irrevocably
elects to exercise the purchase right represented by such Warrant for, and to
purchase thereunder,              (            ) shares of Common Stock of
Cadence Pharmaceuticals, Inc. and (choose one)

             herewith makes payment of              Dollars
($            ) thereof

or

             exercises the Net Exercise Right pursuant to Section 1(b) thereof.

The undersigned requests that the certificates for the shares to be acquired
pursuant to such exercise be issued in the name of, and delivered to

                                       
                                                  , whose address is

  

 

                                                             .

By its signature below the undersigned hereby represents and warrants that it is
an “accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended, and agrees to be bound by the
terms and conditions of the attached Warrant as of the date hereof, including
Section 9 thereof.

DATED:                    

 

(Signature must conform in all

respects to name of the Purchaser

as specified on the face of the

Warrant)

  

«Purchaser»

Address:        



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF ASSIGNMENT FORM

FOR VALUE RECEIVED, «Purchaser» (the “Assignor”) hereby sells, assigns and
transfers all of the rights of the undersigned Assignor under the attached
Warrant with respect to the number of shares of common stock of Cadence
Pharmaceuticals, Inc. (the “Company”) covered thereby set forth below, to the
following “Assignee” and, in connection with such transfer, represents and
warrants to the Company that the transfer is in compliance with Section 9 of the
Warrant and applicable federal and state securities laws:

 

NAME OF ASSIGNEE     ADDRESS/FAX NUMBER Number of
shares:                                                                         
      Dated:         Signature:           Witness:    

ASSIGNEE ACKNOWLEDGMENT

The undersigned Assignee acknowledges that it has reviewed the attached Warrant
and by its signature below it hereby represents and warrants that it is an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended, and agrees to be bound by the
terms and conditions of the Warrant as of the date hereof, including Section 9
thereof.

 

Signature:    

By:     Its:    

 

Address:       